Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed 5/05/21, has been entered. Claims 1-4, 7-14 and 17-20 remain pending.

Drawings
The drawings were received on 5/05/21.  These drawings are approved.

Claim Rejections - 35 USC § 112
Claims 1-4, 7-14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 limitations, directed to “the initial value of the power control parameter” are unclear, because it is not understood which power control parameter is considered “initial”, as the common meaning for the “initial” is starting, beginning or first, which contradicts the claims limitations, directed to using the preceding power control parameters of the previous transmissions to identify the “initial value of the power control parameter”.
In addition, claims 1 and 11 are unclear, as incomplete, because the disclosure on [0011] and [0157]-[0160] identify the “initial value of the power control adjustment”, as configured after the essential reset step, which was omitted from the claims.
Other claims are rejected, as the claims depending on the claims 1 and 11.
Claim Rejections - 35 USC § 103
Claims 1-4, 7-14 and 17-20 are rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Takeda (US Pub. 2020/0169959) in view of NTT document (3GPP, R1-1708423, NTT DOCOMO, Uplink control power for sTTI, May 2017).
Regarding claims 1 and 11,Takeda substantially teaches a method performed by a user equipment (UE) and the UE operating in a wireless communication system (UE 20 operating in a wireless system 1, particularly in cell C1, shown on Fig. 7 and described on [0123]-[0133]), comprising:
receiving Downlink Control Information (DCI) through a Physical Downlink Control Channel (PDCCH), (the UE receives the DCI through PDCCH, as described on [0140];
determining, based on the DCI, a transmit power control (TPC) command for a an uplink transmission in a short transmission time interval (sTTI) on a cell of the UE (the UE receiving portion of the section 203, receives the DCI, as shown on Fig. 10 and described on [0174]-[0176], wherein the UE control section 401 determines, based on DCI, the UL transmission TPC in sTTI for the corresponding cell, as shown on Fig. 11 and described on [0178]-[0184]);
determining a value of a power control parameter for the uplink transmission in the sTTI based on the TPC accumulation for the uplink transmission in the sTTI using the TCP command (the UE comprises the control section 401 to determine the power control parameters for the UL transmission by accumulating TPC commands for the short TTIs, shown on Fig. 11 and described on [0180]-[0190], wherein a particular parameter, essential for the transmission power calculation is determined, as described on [0030]-[0041]);
determining a transmission power for the uplink transmission in the sTTI based on the determined value the power control parameter for the uplink transmission in the sTTI (the 
performing the uplink transmission in the sTTI using the determined transmission power,
wherein based on the UE being configured for the sTTI for the cell of the UE: an initial value of the power control parameter is set to an accumulated value based on TPC accumulation for a previous uplink transmission that was based on a transmission time interval (TTI) which has a different duration than the sTTI (the UE 20 performs the UL transmission to the base station, as described on [0180]-[0184], accumulates the TPC commands for the long TTI and performs a switch the TPC commands to the sTTI, as described on [0185]-[0190], so the sTTI power control parameter is set on the TPC parameters accumulated during the previous long TTI, as described on [0188], and the power control sTTI parameter is considered initial, new or starting.
Takeda does not teach using the DCI formats 3 or 3A.
NTT document teaches using the DCI formats 3/3A for delivery of the TPC commands corresponding to sTTI, as described on page 2.
A combination of Takeda teaching and NTT document teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to improve the method/system compatibility with the popular 3GPP standard.
In addition, regarding claim 11, Takeda teaches the UE comprising the transmitting/receiving section 203, as shown on Fig. 10 and a processor, as shown on Fig. 12 and described on [0200].
Regarding claims 2 and 12, Takeda teaches the TPC command comprising the correction value for the value of the power control parameters for UL transmission, as described on [0030]-[0037], comprising the value of the previous power control parameter, which is described as the (j-1) value on [0035]-[0037].
Regarding claims 3 and 13, Takeda teaches the dynamic initialization of the power parameter, as described on [0030]-[0037], and its implementation for the next frame (j+1), as described on [0062].
Regarding claims 4 and 14, Takeda teaches using PUSCH for the uplink transmission, as described on [0031]-[0037].
Regarding claims 7 and 17, Takeda teaches the delivering of the DCIs through the PDCCH channel, as described on [0140], corresponding to the plurality of the TTIs, as described on [0174]-[0176].
Regarding claims 8 and 18, NTT document teaches using corresponding values of the CRC according to the DCI formats, as described on page 2.
Regarding claims 9 and 19, Takeda teaches using semi-persistent scheduling, as described on [0034].
Regarding claims 10 and 20, Takeda teaches receiving a plurality of TPC commands, comprising the TPC command for the sTTI, as described on [0099] and/or [0184].



Response to Arguments
Applicant's arguments filed 5/05/21 have been fully considered but they are not persuasive.

On pages 10-12 X of the Response, Applicant argues that claims 1 and 11 limitations are clear.
Examiner respectfully disagrees.
Claims 1 and 11 limitations comprise “initial value of the power control parameter”, wherein “initial” is a general term, which meaning could be different according to the context.
The claims limitation uses the preceding power control values of the earlier transmissions, compared to the claimed “initial”, contradicting the common use of the term. 
The Disclosure provides different identifications of the “initial value” on [0011] and [0157]-[0160], which comprises the reset step, which identifies the starting point, in addition to the cited portions of the Disclosure. 
Therefore, the claims limitations, not the disclosure, should identify “initial value of the power control parameter”.

On pages 13 and 14 of the Response, Applicant argues that priority of the current Application is 5/12/17, based on the earliest of the Provisional Applications, 62/505,793.
Examiner respectfully disagrees.
The Provisional Application 62/505,793 does not support claims 1 and 11 limitations, directed to “an accumulated value based on TCP accumulation for a previous uplink transmission that was based on a transmission time interval (TTI) which has a different duration than the sTTI”.

Therefore the Current Application priority date is later than 5/12/17 and Takeda (US Pub. 2020/0169959) application, with the priority date 5/12/17, is a valid Prior Art for the Current Application.

On pages 15 and 16 of the Response, Applicant argues that claims 1 and 11 are allowable, because Takeda does not teach the limitations, directed to the accumulation step.
Examiner respectfully disagrees.
Takeda clearly teaches UE 20 performing the UL transmission to the base station, as described on [0180]-[0184], wherein the UE accumulates the TPC commands for the long TTI and performs a switch the TPC commands to the sTTI, as described on [0185]-[0190], so the sTTI power control parameter is based on the TPC parameters accumulated during the previous long TTI, and the sTTI parameter is considered initial, new or starting.
In addition, the cited portion of Takeda with a zero initial value is a non-limiting example, which is irrelevant for the Takeda teachings, which are used in the current rejection.
Also, the current Application comprises similar teachings, directed to the zero initial value, as described on [0009], [0157]-[0160], etc.



 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093.  The examiner can normally be reached on 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DMITRY LEVITAN
Primary Examiner
Art Unit 2461


/DMITRY LEVITAN/Primary Examiner, Art Unit 2461